Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with applicant’s representative Mr. Frank Bernstein (Reg. No. 31,484) on 12/16/2021.

The application has been amended as follows:

IN THE CLAIMS

Claim 2, line 1: replace “a.i.” with “a.-i.”
Claim 17, line 1: replace “according to claim 17” with “according to claim 16”
Claim 18, line 1: replace “A method according to claim 1” with  “A system according to claim 11”



Allowable Subject Matter

Claims 1-20 as amended are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following common elements of independent claims 1 and 11:
In generating training data by converting text lines to images using selected fonts, performing the following steps first:
receiving a sequence of text lines from a corpus, each of the text lines having no more than a predetermined length;
grouping the text lines into mini-batches;
randomizing the mini-batches;
selecting a mini-batch;

For example, the following references each discloses one or more aspects of the claimed invention, none disclose or suggest all the elements recited above:
Kumar et al. (US 10,489,682)—[Figs. 4A, 4C; col. 8, lines 9-24 (“ FIG. 4C…illustrating generation of synthetic text segments 402…choose an appropriate "text" first…followed by rendering the "text" into an "image" (in 438) using a random font and font-size from 431…so the images are more realistic”); col. 9, lines 13-18 (“The original text segments 429 are paired with the image representations generated at 438 to form synthetic (image,text) tuples 402, which each comprise a pair of an image segment together with its corresponding textually encoded representation”)]
Al-Muhtaseb et al. (US 2010/0246963)—[Fig. 1 and paragraphs 42 (“Selected Arabic printed text was used to generate synthesized images…The extracted data comprises 2,766 lines of text…The longest line has eighty-nine characters. This data was used in features extraction, training, and testing of our technique. Images of the selected data were generated in eight fonts”), 43 (“Selected Arabic text was printed on paper with different fonts and then scanned …This text was also used to train and test the OCR method 10”)]
Zagaynov (US 2020/0311459)—[Abstract (“…generating…an initial set of images based on an input text corpus comprising text; overlaying…one or more simulated defects over the initial set of images to generate an augmented set of images; generating an output text corpus based on the augmented set of image; and training, using the output text corpus, a language model for optical character recognition”)]
Gupta et al. (US 2018/0150448)—[Fig. 8 and paragraph 45 (“…obtains a text data set for training the GBM 306. The text data set includes a collection of text strings of various lengths”)]

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mahmud et al. (US 2020/0372395)—[Fig. 3 and paragraph 36 (“… Augmentation engine 64a augments training data 62 using dictionary-based replacement…64b augments…using text generation…64c augments…using paraphrased sentences…64d augments…using back translation”)]
Krivopaltsev et al. (US 2018/0082146)—[Paragraph 13 (“…a candidate presentation style…is selected by receiving text input corresponding to a text sample from the document and an image of the text sample…The text sample may be…a given number of words or lines of text found in the document…an OCR processing engine is trained using a training data set corresponding to the given candidate presentation style”)]
Li et al. (US 2020/0097818)—[Paragraph 231 (“…A typical deep-learning based sentiment analysis system…using word embedding model, text data…can be converted into a sequence of fixed-length vectors so DNN models can be trained”)]
Livshitz et al. (US 10,755,183)—[Abstract (“Selecting data from a source text corpus for training a semantic data analysis system includes selecting an item of the text corpus…determining a length of each of the at least one section of the item, and subdividing each of the sections having a length greater than a 
Sousa et al. (US 2021/0217215)—[Figs. 1-2C; abstract (“…a neural network trained to identify candidate text placement areas within images”) and paragraphs 44 (“…rules provided by the instruction generator 122 may include…"for text phrases with 2-5 words, consider using 1, 2, or 3 rows."”), 45 (“… longer phrases of text may benefit from being formatted for multiple lines of text”)]
Herdagelen et al. (US 2014/0278353)—[Fig. 3 and paragraph 33 (“First, the training computer processor can receive 30 the tagged training data 16 from a training data set database. The tagged training data 16 can include a plurality of text strings of any length that have been obtained from any one or more sources”)]
Li et al. (CN 109492233A)—[Abstract (“…machine translation method…obtains the training corpus for training neural network model…the training corpus is divided at least two training corpus groups, the length for multiple text-strings that one training corpus group…is within the scope of preset length, and the length for the text-string that different training corpus groups include is within the scope of nonoverlapping preset length”)]
Nakajima et al. (JP 2019197336A)—[Abstract (“A learning data generation device…performing the steps of: clipping any character string of any length from a document…and generating learning data from the clipped character string by…superposing…deleting any one character…replacing any one character 
Siddiqua et al. (“Recognition of Kannada Characters in Scene Images using Neural Networks,” Fifth International Conference on Image Information Processing; Date of Conference: 15-17 Nov. 2019)—[Fig. 1 (Branch A) and P. 147, left column: Input Data Acquisition, Sort and Label, Shuffle and Split the Data Store, Data Store Augment] 
Namysl et al. (“Efficient, Lexicon-Free OCR using Deep Learning,” International Conference on Document Analysis and Recognition; Date of Conference: 20-25 Sept. 2019)—[Section III.A on page 297 (discusses data augmentation)]
Mamun et al. (“Bangla Handwritten Digit Recognition Approach with an Ensemble of Deep Residual Networks,” International Conference on Bangla Speech and Language Processing; Date of Conference: 21-22 Sept. 2018)—[Section II.B, 2nd paragraph (“…seven types of augmentation i.e. contrast normalization, piecewise affine transformation, elastic transformation, dropout, salt-pepper effect, sharpen, invert, noise, edge detection etc. were used to introduce distortion and noise”)]
Yousef et al. (“Accurate, Data-Efficient, Unconstrained Text Recognition with Convolutional Neural Networks,” arXiv:1812.11894, Dec 31, 2018)—[Section 3.3 Data Augmentation (using projective transforms, elastic distortion and sign flipping)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.